In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00093-CV




           IN RE: BRIAN KASEY EMBODY




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
        Brian Kasey Embody has filed a petition for writ of mandamus in which he asks this

Court to order the District Clerk of Upshur County to file his application for writ of habeas

corpus and place it before this Court.

        This Court has jurisdiction to issue a writ of mandamus against a “judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

This Court has mandamus jurisdiction over the district clerk only when the district clerk’s

actions interfere with this Court’s jurisdiction. See TEX. GOV’T     CODE ANN.   § 22.221 (West

2004). We do not have jurisdiction over the district clerk in the context of this petition because

the intermediate courts of appeals have no original jurisdiction over petitions for habeas corpus

relief in connection with criminal proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.05

(West 2005); TEX. GOV’T CODE ANN. § 22.221(d). In the absence of jurisdiction, we must deny

the petition.

        We deny the petition for writ of mandamus.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:        November 25, 2014
Date Decided:          November 26, 2014




                                                2